Fourth Court of Appeals
                                San Antonio, Texas
                                      March 29, 2019

                                    No. 04-18-00849-CV

                                 Craig Erich HEILMANN,
                                         Appellant

                                             v.

                                 Deanna Rae HEILMANN,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000-CI-02542
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       The unopposed supplemental motion to extend time to hold hearing filed by Judge John
Gabriel is hereby GRANTED. Time is extended to May 8, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court